DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second storage site surrounds the first storage site” in claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
48 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 33, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the…area B" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution, the second “area A” on line 6 will be interpreted as “area B”.  Appropriate correction is required.  
Claim 33 recites the limitation "the cell lysis agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution, the claim will be interpreted as dependent on claim 32 as a cell lysis agent is recited.  Appropriate correction is required.
Claim 35 recites the limitation "the first assay and the second assay" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution, the claim will be interpreted as dependent on claim 34 as “a first assay” and “a second assay” are recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-31, 34-47, 49 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ding et al (WO2017/048881A1).
Regarding claim 1, Ding et al teach a method for performing two assays in different portions of a same sample without using a physical barrier, comprising: (a) having two plates facing each other and separated by a gap G (Pg. 120 lines 2-15:uniform thickness), wherein each of the plate has a sample contact area for contacting a sample that contains or is suspected containing an analyte; (b) having, the sample contact area, reagent A in an area A  and reagent B in an area A (See 112 supra: read as area B) (neighboring multiple assay sites), respectively, wherein the area A and area B is separated by a distance D (Pg. 120 lines 2-15: distance between edges); (c) confining the sample between the sample contact areas of the two plates forming a thin layer, wherein the sample has a thickness confined by the gap G that is smaller than the distance D and wherein there is no physical barrier between the area A and B (Pg. 120 lines 2-15); and (d) observing the reaction of reagents in area A and area B within a time period that is shorter than the diffusion time of the analyte, the reagent in area A and the reagent in area B diffuse across the distance D (Pg. 120 lines 2-15).

Regarding claim 2, Ding et al teach the two plates are movable relative to each other, wherein the gap between the two plates are regulated by spacers, wherein at least one of the spacers is in the sample contact area. (Pg. 45 line 18-24)

Regarding claim 3, Ding et al teach a device for analyzing a sample, comprising: a. a first plate, comprising: i. a first storage site having a first reagent configured to bind to a first analyte; and ii. a second storage site having a second reagent configured to bind to a second analyte; and b. a second plate movable relative to said first plate into different configurations including an open configuration and a closed configuration, wherein, in the open configuration, the first plate and the second plate are at least partially separated, and at least one of the first plate and the second plate receives deposition of a sample containing or suspected of containing the first analyte and the second analyte, wherein, in the closed configuration, at least a portion of the deposited sample is compressed into a layer of uniform thickness in contact with the first plate and the second plate to form a sample thickness, wherein the first storage site and the second storage site are fluidically connected by the deposited sample and are separated from each other by a separation distance, and the separation distance is greater than: (i) a distance that the first reagent contained in the first storage site can diffuse to the second storage site within a period of time, or (ii) a distance that the second reagent contained in the second storage site can diffuse to the first storage site within a period of time.  (Pg. 120 lines 4-18; Fig. 16-17)

Regarding claim 4, Ding et al teach a device for analyzing a sample, comprising: a. a first plate, comprising: i. a first storage site having a first reagent configured to bind to a first analyte; and ii. a second storage site having a second reagent configured to bind to a second analyte; and b. a second plate movable relative to said first plate into different configurations including an open configuration 
Regarding claim 5, Ding et al teach a device for analyzing a sample, comprising: a. a first plate, comprising a first storage site having a first reagent configured to bind to a first analyte; and b. a second plate, comprising a second storage site having a second reagent configured to bind to a second analyte, wherein said second plate is movable relative to said first plate into different configurations including an open configuration and a closed configuration, wherein, in the open configuration, the first plate and the second plate are at least partially separated, and at least one of the first plate and the second plate receives deposition of a sample containing or suspected of containing the first analyte and the second analyte, wherein, in the closed configuration, at least a portion of the deposited sample is compressed into a layer of uniform thickness in contact with the first plate and the second plate to form a sample thickness, wherein the first storage site and the second storage site are fluidically connected by the deposited sample and are separated from each other by a separation distance, and the separation distance is greater than: a. a distance that the first reagent contained in the first storage site can diffuse to the second storage site within a period of time, or b. a distance that the second reagent contained in the second storage site can diffuse to the first storage site within a period of time. (Pg. 15 lines 15-20)
Regarding claim 6, Ding et al teach a device for analyzing a sample, comprising: a. a first plate, comprising a first storage site having a first reagent configured to bind to a first analyte; and b. a second 
Regarding claim 7, Ding et al teach wherein at least one of the plates is transparent. (Pg. 14 line 9)
Regarding claim 8, Ding et al teach wherein the first plate and the second plate are made of a material selected from polystyrene, PMMA, PC, COC, COP, or a combination thereof. (Pg. 12 lines 26-27)
Regarding claim 9, Ding et al teach at least one of the first plate and the second plate have a thickness in the range of 20 pm to 250 pm. (Pg. 122 lines 27-29)
Regarding claim 10, Ding et al teach at least one of the first plate and the second plate have a Young's modulus in the range 0.1 to 5 GPa.(Pg. 122 lines 27-30)
Regarding claim 11, Ding et al teach the thickness of the first plate or the second plate times the Young's modulus of the first plate or the second plate is in the range 60 to 750 GPa-um. (Pg. 122 lines 30-31)
Regarding claim 12, Ding et al teach the layer of uniform thickness is uniform over a lateral area that is at least 1 mm2. (Pg. 32 lines 4-5, Pg. 53 lines 30-33)

Regarding claim 14, Ding et al teach the uniform thickness between the first plate and the second plate, in the closed configuration, is less than 200 um. (Pg. 58 line 4)
Regarding claim 15, Ding et al teach the uniform thickness between the first plate and the second plate, in the closed configuration, is from 1 um to 30 um.(Pg. 58 line 2)
Regarding claim 16, Ding et al teach at least one of the plates has a plurality of spacers affixed to the surface of the plate.  (Fig. 15)
Regarding claim 17, Ding et al teach wherein the spacers are made of a material selected from polystyrene, PMMA, PC, COC, COP, or a combination thereof. (Pg. 12 lines 26-27)
Regarding claim 18, Ding et al teach wherein the spacers have a pillar shape.  (Pg. 13 line 27)
Regarding claim 19, Ding et al teach the spacers have a pillar shape, and the sidewall corners of the spacers have a round shape with a radius of curvature at least 1 um.  (Pg. 56 line 22-26: spacers having rounded corners...all corners rounded like a circle rather than 90 degree angle; radius of at least 1 um is met by the following: Pg. 14 line 3-4, the lateral dimension is 100um and the corner is a rounded as a circle would meet the radius of at least 1 um.)
Regarding claim 20, Ding et al teach  the spacers are pillars with a cross-sectional shape selected from round, polygonal, circular, triangular, square, rectangular, oval, elliptical, or a super-positional combination thereof.  (Pg. 13 line 28-29)
Regarding claim 21, Ding et al teach the spacers have a substantially flat top surface. (Pg. 13 line 30)
Regarding claim 22, Ding et al teach the spacers have a substantially uniform cross-section. (Pg. 18 line 23)

Regarding claim 24, Ding et al teach the spacers have a constant inter-spacer distance.(Pg. 10 lines 19-21)
Regarding claim 25, Ding et al teach the constant inter-spacer distance is from about 1 um to 120 um. (Pg. 12 lines 28-30)
Regarding claim 26, Ding et al teach the spacers have a periodic inter-spacer distance (Pg. 55 lines 27-30).
Regarding claim 27, Ding et al teach for each spacer, the ratio of the lateral dimension of the spacer to its height is at least 1. (Pg. 13 lines 33)
Regarding claim 28, Ding et al teach the spacers have a filling factor of 1 % or higher, wherein the filling factor is the ratio of the lateral spacer contact area to the total lateral plate area of one plate. (pg. 11 line 23-27)
Regarding claim 29, Ding et al teach the Young's modulus of the spacers times filling factor of the spacers is equal or larger than 20 MPa, wherein the filling factor is the ratio of the lateral spacer contact area to the total lateral plate area of one plate (Pg. 11 lines 25-30)
Regarding claim 30, Ding et al teach the spacers have a density of at least 1,000/mm2.  (pg. 14 line 8)
Regarding claim 31, Ding et al teach the first analyte and the second analyte are the same. (Pg. 15 lines 18-20)
Regarding claim 34, Ding et al teach the first reagent is configured to perform a first assay, and the second reagent is configured to perform a second assay. (Pg. 15 lines 15-20: first and second predetermined assay sites)

Regarding claim 36-38, Ding et al teach the device further comprises a third storage site comprising a third reagent for binding to a third target analyte; the third storage site is separated from the first storage site and the second storage site by the separation distance; the third storage site is fluidically connected to the first storage site and the second storage site by the deposited sample. (Fig. 16-17)
Regarding claim 39, Ding et al teach the period of time is 1 second, 5 seconds, 10 seconds, 20 seconds, 30 seconds, 40 seconds, 50 seconds, 1 minute, 2 minutes, 3 minutes, 4 minutes, 5 minutes, 10 minutes, 15 minutes, 30 minutes, or greater than 30 minutes, including intermediate values and ranges. (Pg. 116 lines 21-30)
Regarding claim 40, Ding et al teach the separation distance is 5 micrometers (um), 10 um, 25 um, 50 um, 100 um, 150 um, 200 um, 250 um, 300 um, 400 um, 500 um, 750 um, 1 millimeter, 2 mm, 3 mm, 4 mm, or 5 mm, including intermediate values and ranges. (Pg. 122 lines 22-27: ratio of separation to sample thickness can be at least 50, with the thicknesses being for example 1um, the separation would be 50 um)
Regarding claim 41, Ding et al teach the storage site (second storage site) on the second plate surrounds the binding site (pg. 7 lines 16-20: reads on first storage site as it contains reagents for immobilizing an entity in a sample).

Regarding claim 43, Ding et al teach the separation distance is governed by the formula of: Separation Distance > 2 x Sample Thickness. (Pg. 122 lines 22-27)
Regarding claim 44, Ding et al teach the separation distance is governed by the formula of: Separation Distance > 5 x Sample Thickness.(Pg. 122 lines 22-27)
Regarding claim 45, Ding et al teach the separation distance is governed by the formula of: Separation Distance > 10 x Sample Thickness.(Pg. 122 lines 22-27)
Regarding claim 46, Ding et al teach a method for analyzing a liquid sample, comprising:(a) obtaining a sample that contains or is suspected to contain a first analyte and a second analyte; (b) obtaining the device of claim 3 or 4; (c) depositing the sample on one or both of the plates when the plates are configured in an open configuration, wherein the open configuration is a configuration in which the two plates are either partially or completely separated apart and the spacing between the plates is not regulated by the spacers; (d) after (c), bringing the two plates together into a closed configuration; in which at least part of the sample forms a layer of substantially uniform thickness that is confined by the sample contact surfaces of the plates, wherein the substantially uniform thickness of the layer is regulated by the spacers and the plates; and (e) analyzing at least one of the first analyte and the second analyte in the layer of uniform thickness while the plates are in the closed configuration. (Pg. 120 lines 4-18; Fig. 16-17, Pg. 150 lines 4-5)
Regarding claim 47, Ding et al teach a method for analyzing a liquid sample, comprising: (a) obtaining a sample that contains or is suspected to contain a first analyte and a second analyte; (b) obtaining a device comprising: i. a first plate; ii. a second plate; and iii. a first storage site comprising a first reagent and a second storage site comprising a second reagent, wherein each of the first storage 
Regarding claim 49, Ding et al teach determining a concentration of first analyte and/or the second analyte in a relevant volume of sample. (Pg. 20 lines 2-3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al in view of Juneau et al (WO 2018132515 A1).
Regarding claims 32-33, Ding et al teach dried reagents such as surfactants (p. 135 lines 5-7)and the analysis of DNA analytes (pg. 7 lines 17-20), but are silent to the first reagent comprises a cell lysis agent; wherein the cell lysis agent is selected from an ethoxylated nonylphenol non-ionic surfactant, sodium deoxycholate, sodium dodecyl sulfate, ammonium-chloride-potassium (ACK) buffer, a zwitterionic detergent of the formuIa CJINO3S, a zwitterionic de gent, or a saponin.
Juneau et al teach a device for extraction of nucleic acids (Para. 00384) from saliva (00180) where the lysis buffer, such as sodium dodecyl sulfate (SDS),  is dried to the device to allow lysis of cell 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798